Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 2: Reference character ‘40’ is not contained in specification.
Fig. 3B: Reference character ‘50B’ is not contained in specification.
Fig. 3C: Reference characters ‘50B’, 50C, 50D, 50E, 50F, 50G and 50H’ are not contained in specification.
Fig. 3D: Reference characters ‘52B’, ‘52C’, ‘52D’, ‘52E’, ‘52F’, ‘52G’ and ‘52H’ are not contained in specification.
Fig. 3D: Reference characters ‘60A’, ‘60B’, ‘60C’, ‘60D’, ‘60E’, ‘60F’, ‘60G’, ‘60H’ and ‘60I’ are not contained in specification.
The method steps of claim 3 are not shown in figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 14 is objected to because of the following informalities: the limitation ‘the low porosity rotor core’ lacks antecedent basis. For the purposes of examination, it has been interpreted as ‘the rotor core’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-13, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linkous (US 3113230) in view of Baker et al. (EP 3051664 A1, hereinafter referred to as Baker).
20) (Col. 3, line 74 - Col. 4, line 10 teaches “laminated rotor stack” and “to form a substantially cylindrical core with a squirrel-cage winding”), 

    PNG
    media_image1.png
    287
    566
    media_image1.png
    Greyscale

wherein the stacked laminate core preform defines a plurality of open cavities (Col. 3 line 75 – Col. 4, line 1 teach “laminated rotor stack” and “axially aligned winding slots”),

    PNG
    media_image2.png
    98
    571
    media_image2.png
    Greyscale

the method comprising casting a conductive material into the plurality of open cavities formed in the rotor core to define a conductive squirrel cage structure (Col. 3, line 74 - Col. 4, line 10 teaches “winding slots…may be filled with any suitable non-magnetic electrically conducting material, such as cast aluminum” and “die cast integrally with each end ring”).

    PNG
    media_image3.png
    287
    569
    media_image3.png
    Greyscale

Linkous fails to teach stacking a plurality of coated laminates to form a stacked laminate core preform, wherein each coated laminate of the plurality of coated 
However, Baker teaches stacking a plurality of coated laminates to form a stacked laminate core preform, wherein each coated laminate of the plurality of coated laminates includes a laminate (14/14a) coated with one or more precursor layers (34a), wherein the one or more precursor layers include a binder and glass particles (¶ [0020] lines 39-41 teach “inorganic dielectric particles contained within coating precursor layer 34a are preferably low melt glass particles”; ¶ [0023] lines 1-5 teach “coating precursor material may contain inorganic dielectric particles dispersed within an organic binder”);

    PNG
    media_image4.png
    181
    488
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    118
    479
    media_image5.png
    Greyscale

firing the stacked laminate core preform at a temperature above a softening temperature of the glass particles to form a low porosity rotor core (¶ [0028] lines 27-29 teach “After stacking laminates 14 into the laminate stack, the laminate stack undergoes a consolidative firing process”; ¶ [0031] lines 41-45 teach “second temperature threshold may be equivalent to or greater than the softening point the inorganic dielectric (e.g., glass) particles contained within coating precursor layers”; ¶ [0031] Col. 13 line 57- Col. 14 line 3 teaches “the interlaminate dielectric layers 72 produced pursuant to consolidative firing are densified (less porous)…and are substantially void free.”).

    PNG
    media_image6.png
    97
    479
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    183
    467
    media_image7.png
    Greyscale

 
    PNG
    media_image8.png
    254
    476
    media_image8.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated squirrel cage rotor as taught by Linkous with the method steps for forming a laminated core as taught by Baker.
	Doing so would result in insulating and bonding the layers of the core as well as a core capable of operating in high temperatures (Baker ¶ [0005]). Insulating the layers of a flux carrying core is a well understood technique in the art to reduce eddy currents leading to an increase in efficiency. The Baker invention and the incident application are in the same field of invention; magnetic flux carrying, structural components of an electric machine. The improvements taught by Baker are also desirable attributes of a rotor, therefore it would be obvious to one of ordinary skill in the art to adapt the method process taught by Baker to construct rotor cores.

    PNG
    media_image9.png
    364
    465
    media_image9.png
    Greyscale


	Regarding Claim 2, Linkous in view of Baker teaches the method of claim 1 (see claim 1 above), further comprising, after the stacking and prior to firing the stacked laminate core preform, pre-firing the plurality of coated laminates to substantially remove the binder from the precursor layer (¶ [0030] lines 12-21 teach “an organic binder”, “an initial burnout phase can be carried-out during STEP 54”, and “to decompose the organic material from coating precursor layers”; Fig. 1 exhibits STEP 54 occurring after STEP 40 which stacks the laminates.).

    PNG
    media_image10.png
    224
    468
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    836
    702
    media_image11.png
    Greyscale

	
Regarding Claim 3, Linkous in view of Baker teaches the method of claim 1 (see claim 1 above), further comprising, prior to the stacking and the firing the stacked laminate core preform, pre-firing the plurality of coated laminates to substantially remove the binder from the precursor layer (34(a)) (¶ [0026] lines 10-16 teach “coated laminates may be subject to a pre-firing process” and “pre-firing enables organic materials…to be decomposed or burned-out prior to laminate stacking”).

    PNG
    media_image12.png
    166
    467
    media_image12.png
    Greyscale


	Regarding Claim 5, Linkous in view of Baker teaches wherein the precursor layer (34(a)) of at least one coated laminate of the plurality of coated laminates includes a 26(a)) of the laminate (14(a)) and a second precursor layer on a second major surface (28(a)) of the laminate (14(a)) (¶ [0020] lines 28-32 teach “precursor layer 34(a) is applied over upper principal surface 26(a) of laminate 14(a)…A second coating precursor layer can also be deposited over lower principal surface 28(a)”).

    PNG
    media_image13.png
    360
    726
    media_image13.png
    Greyscale


	Regarding Claim 6, Linkous in view of Baker teaches wherein the conductive material has a melting point that is less than the softening temperature of the glass particles (Incident application defines the softening point of glass in the range of 750-850°C, and aluminum having a melting point of 660°C) (Linkous Col. 4 lines 1-3 teach “slots…may be filled with any suitable non-magnetic electrically conducting material, such as cast aluminum”).

    PNG
    media_image14.png
    190
    763
    media_image14.png
    Greyscale


	Regarding Claim 7, Linkous in view of Baker teaches the method of claim 1 (see claim 1 above), wherein each laminate (14(a)) of the plurality of laminates (14(a)) 14(a) can be composed of any suitable magnetically-permeable material”).

    PNG
    media_image15.png
    279
    735
    media_image15.png
    Greyscale


	Regarding Claim 8, Linkous in view of Baker teaches the method of claim 7 (see claim 7 above), wherein the magnetically-permeable material comprises an iron-cobalt alloy (Baker ¶ [0014] lines 47-49 teach “laminate 14(a) is composed of an alloy containing both iron and cobalt”).

    PNG
    media_image16.png
    279
    735
    media_image16.png
    Greyscale


	Regarding Claim 9, Linkous in view of Baker teaches the method of claim 1 (see claim 1 above), further comprising coating a plurality of laminates (14(a)) with the one or more precursor layers (34(a)) to form the plurality of coated laminates (Baker ¶ [0023] lines 52-55 teach “precursor layer 34(a) can be applied to laminate 14(a) utilizing…a wet state application technique”).

    PNG
    media_image17.png
    144
    732
    media_image17.png
    Greyscale




    PNG
    media_image18.png
    142
    732
    media_image18.png
    Greyscale


	Regarding Claim 11, Linkous in view of Baker teaches the method of claim 10 (see claim 10 above), wherein the rotor core comprises a plurality of rotor teeth (32-36), and wherein a width of each rotor tooth  of the plurality of rotor teeth (32-36) is less than about 0.1 inches (Linkous Col. 6 lines 28-36 teach “rotor included twenty teeth” and “The dimensional width of the rotor teeth varied as follows:…0.072 inch…0.055 inch…0.050 inch”; Fig. 2 exhibits rotor teeth 32-36).

    PNG
    media_image19.png
    353
    765
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    798
    963
    media_image20.png
    Greyscale


	Regarding Claim 12, Linkous in view of Baker teaches the method of claim 1 (see claim 1 above), wherein a CTE of the glass particles is less than a CTE of the 

    PNG
    media_image21.png
    217
    731
    media_image21.png
    Greyscale


	Regarding Claim 13, Linkous in view of Baker teaches a squirrel cage rotor (20), comprising (Linkous Col. 5 lines 5-6 teach “to form a substantially cylindrical core with a squirrel-cage winding”; Fig. 1 exhibits squirrel-cage rotor 20): 

    PNG
    media_image22.png
    344
    774
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    490
    715
    media_image23.png
    Greyscale

a rotor core comprising: 
a plurality of laminates, wherein each laminate of the plurality of laminates (Linkous: 21) includes a magnetically-permeable material (Linkous Col. 2 lines 67-71 teach “rotor assembly consists of a predetermined number of substantially identical laminations 21, composed of magnetic material…to form a magnetic core”); and 

    PNG
    media_image24.png
    252
    764
    media_image24.png
    Greyscale

a plurality of interlaminate dielectric layers (Baker: 72) interspersed or interposed with the plurality of laminates (Baker: 14(a)) in an alternating relationship, wherein the plurality of interlaminate dielectric layers (72) includes glass particles (Baker ¶ [0031] lines 3-5 teach “Interlaminate dielectric layers 72 are interspersed or interleaved with laminates 14”; ¶ [0020] lines 39-41 teach “The inorganic dielectric particles…are preferably low melt glass particles”; Fig. 7 exhibits the alternating relationship between laminates 14(a), 14(b), 14(c), and the dielectric layers 72(a), 72(b), 72(c)); and 

    PNG
    media_image25.png
    190
    752
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    110
    742
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    328
    601
    media_image27.png
    Greyscale

43) and a plurality of rotor bars extending longitudinally along the rotor core between the distal and proximal shorting rings (43) (Linkous Col. 4 lines 1-5 teach “slots…filled with…cast aluminum…is interconnected and joined at each end of the core by an end ring 43”; Fig. 1 exhibits end rings 43 on axial ends of rotor 20).

    PNG
    media_image28.png
    344
    774
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    490
    715
    media_image29.png
    Greyscale


	Regarding Claim 15, Linkous in view of Baker teaches the squirrel cage rotor of claim 13 (see claim 13 above), wherein the magnetically-permeable material comprises an iron-cobalt alloy (Baker ¶ [0014] lines 47-49 teach “laminate 14(a) is composed of an alloy containing both iron and cobalt”).

    PNG
    media_image16.png
    279
    735
    media_image16.png
    Greyscale


	Regarding Claim 16, Linkous in view of Baker teaches the squirrel cage rotor of claim 13 (see claim 13 above), wherein the plurality of interlaminate dielectric layers (72) electrically insulates and bonds together the plurality of laminates (Baker ¶ [0036] 

    PNG
    media_image30.png
    281
    727
    media_image30.png
    Greyscale


	Regarding Claim 17, Linkous in view of Baker teaches the squirrel cage rotor of claim 13 (see claim 13 above), wherein a softening temperature of the glass particles is less than a melting temperature of the magnetically-permeable material (¶ [0020] lines 39-44 teach “glass particles having a softening point…less than the melt point of the magnetically-permeable material”).

    PNG
    media_image31.png
    205
    738
    media_image31.png
    Greyscale


	Regarding Claim 18, Linkous in view of Baker teaches the squirrel cage rotor of claim 13 (see claim 13 above), wherein a softening temperature of the glass particles is greater than a melting temperature of a conductive material of the plurality of rotor bars (Incident application defines the softening point of glass in the range of 750-850°C, and aluminum having a melting point of 660°C) (Linkous Col. 4 lines 1-3 teach “slots…may be filled with any suitable non-magnetic electrically conducting material, such as cast aluminum”).

    PNG
    media_image14.png
    190
    763
    media_image14.png
    Greyscale


	Regarding Claim 19, Linkous in view of Baker teaches the squirrel cage rotor of claim 13 (see claim 13 above), wherein a CTE of the glass particles is less than a CTE of the magnetically-permeable material (Baker ¶ [0036] lines 53-55 teach “glass particles…further having CTE less than the CTE of the magnetically-permeable material”). 

    PNG
    media_image21.png
    217
    731
    media_image21.png
    Greyscale


	Regarding Claim 20, Linkous in view of Baker teaches the squirrel cage rotor of claim 13 (see claim 13 above), wherein the rotor core comprises a plurality of rotor teeth (32-36), and wherein a width of each rotor tooth of the plurality of rotor teeth (32-36) is less than about 0.1 inches (Linkous Col. 6 lines 28-36 teach “rotor included twenty teeth” and “The dimensional width of the rotor teeth varied as follows:…0.072 inch…0.055 inch…0.050 inch”; Fig. 2 exhibits rotor teeth 32-36).

    PNG
    media_image19.png
    353
    765
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    798
    963
    media_image20.png
    Greyscale


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linkous in view of Baker as applied to claims 1- 3, 5-13, and 15-20 above, and further in view of DiFonzo et al. (US 11028468 B2, hereinafter referred to as DiFonzo) and Hirota et al. (EP 0401835 B1, hereinafter referred to as Hirota.). 
Regarding Claim 4, Linkous in view of Baker teaches the method of claim 1 (see claim 1 above).
Linkous in view of Baker fails to teach wherein the low porosity rotor core has a porosity of less than about 5%.
DiFonzo teaches wherein the low porosity rotor core has a porosity of less than about 5% (Col. 15 lines 49-56 teach iron cobalt alloys with “porosity of 3%...3.3%...2.3%”. Baker ¶ [0031] line 58- [Col. 14] line 3 teaches “interlaminate dielectric layers…are substantially void free”. The combination of laminate material with porosity below 5% and interlaminate dielectric layers being “substantially void free” corresponds to a core with a porosity below 5%.).

	Doing so would result in reduced losses within the magnetic core, increasing efficiency (Hirota Col. 8 lines 46-48).

    PNG
    media_image32.png
    211
    685
    media_image32.png
    Greyscale


	Regarding Claim 14, Linkous in view of Baker teaches the squirrel cage rotor of claim 13 (see claim 13 above).
	Linkous in view of Baker fails to teach wherein the low porosity rotor core has a porosity of less than about 5%.
DiFonzo teaches wherein the low porosity rotor core has a porosity of less than about 5% (Col. 15 lines 49-56 teach iron cobalt alloys with “porosity of 3%...3.3%...2.3%”. Baker ¶ [0031] line 58- [Col. 14] line 3 teaches “interlaminate dielectric layers…are substantially void free”. The combination of laminate material with porosity below 5% and interlaminate dielectric layers being “substantially void free” corresponds to a core with a porosity below 5%.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor core taught by Linkous in view of Baker by selecting a laminate alloy with low porosity as taught by DiFonzo.


    PNG
    media_image32.png
    211
    685
    media_image32.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834